Citation Nr: 1537312	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The most probative evidence fails to link the Veteran's claimed right ear hearing loss to his service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by an April 2010 letter, sent to the Veteran prior to the May 2011 initial adjudication of the claim, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the April 2010 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's available service treatment records and lay statements have been obtained.

Some of the Veteran's service treatment records are unavailable, all efforts to obtain those records have been exhausted, and further attempts to obtain those records would be futile.  As outlined in a December 2013 Finding of Unavailability for Complete Service Treatment Records, the RO requested information regarding the Veteran's service treatment records from the National Personnel Records Center (NPRC), the Department of Military Affairs of Pennsylvania, and the Records Management Center (RMC).  Those sources provided negative responses in July 2010 (with an October 2010 addendum), April 2011, and May 2011, respectively.  In March 2011 the Veteran responded to multiple requests for copies of those documents by sending all of the documents that were in his possession.  Thus, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining available federal records.  38 C.F.R. § 3.159(c)(2).

Additionally, VA obtained a medical opinion germane to the Veteran's claimed right ear hearing loss on appeal in March 2011 (with a May 2011 addendum).  The medical opinion report is adequate because the audiologist based her opinions upon consideration of the Veteran's medical history, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinion.  

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis:  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of active duty service.

It is also noted that service connection may be established when the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. § 3.1(d), 3.6(a).  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends in a June 2010 statement that during his active duty service and National Guard service he "was exposed to very deafening and high-pitched noises.  This was due to the work I performed around jet engines and sheet metal equipment."  In his February 2014 substantive appeal, the Veteran specified that he worked on aircraft while the engines were running, was not provided proper ear protection, and was thereby exposed to high noise levels in service.  In his March 2012 notice of disagreement, the Veteran denied any occupational or recreational noise exposure, and reported that "I have suffered from the loss [of hearing] since separating from active duty and the loss has continued to get worse as I age."  Additionally, the Veteran's spouse wrote in June 2010 that she has observed the Veteran's hearing decline over the past 20 to 25 years.

At the Veteran's April 1965 Report of Medical Examination at separation, a clinician found that the Veteran had the following audiometric test results:

Apr. 1965


HERTZ (original)



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-10
-10

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  This conversion adds 15 decibels to the figure reported at 500 Hertz, 10 decibels to the figures reported at 1000, 2000, and 3000 Hertz, and 5 decibels to the figure reported at 4000 Hertz.  The converted results are as follows:


Apr. 1965


HERTZ (converted)



500
1000
2000
3000
4000
RIGHT
10
5
0
0
-5


Reports from the National Guard show that the Veteran was exposed to excessive noise and that several audiometry tests were conducted.  Although mild high frequency hearing loss was noted, not one of the reports show hearing loss as defined by VA regulation.  See National Guard reports dated from 1987 to 1995.


Moreover, in March 2011, a VA examiner found that the Veteran had the following audiometric test results:

Mar. 2011


HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
40

The Veteran had a speech recognition score, using the Maryland CNC Word List, of 100 percent in the right ear.  The VA examiner considered that the Veteran reported having been exposed to noise in the military from jet engine noise and reciprocating engines as a hydraulic mechanic.  The VA examiner opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of an event in service.  The examiner explained that "based on the mild degree and configuration of his hearing loss, it is my opinion that his hearing loss is more likely related to the aging process and less likely related to noise exposure."  In a May 2011 addendum, the VA examiner reviewed the Veteran's service treatment records, and found that his hearing shift in the National Guard "is not considered significant."  The Board notes that the Veteran's hearing loss in the National Guard does not qualify as cognizable hearing loss under the standards of 38 C.F.R. § 3.385.  Having reviewed the available service records, the examiner reaffirmed her conclusion that the Veteran's "hearing loss is less likely than not related to in-service noise exposure and [is] more likely related to the aging process."

The Board finds that the Veteran's contention that his hearing loss resulted from noise exposure in service, including engine noise without proper hearing protection, is outweighed by the more probative opinion of the March 2011 VA examiner, based on her greater medical training and expertise, and her persuasive discussion of the degree and configuration of the Veteran's hearing loss.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

The Board further finds that the Veteran's statement that he has had right ear hearing loss ever since separating from active duty lacks credibility because it is outweighed by more probative contemporaneous evidence to the contrary.  Specifically, in Reports of Medical History dated April 1968, March 1969, April 1973, April 1977, March 1987, February 1991, and May 1995, the Veteran indicated that he did not have, and had never had, hearing loss.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for right ear hearing loss.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


